DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A preliminary amendment was filed 13 August 2020.  Claims 1 and 3-13 are pending.  A preliminary amendment that is present on the filing date of an application is part of the original disclosure of the application.  MPEP 714.01(e).  

Double Patenting
Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13 of copending Application 16/045801 (reference application).  At least some claims appear to be identical.  Although not all the claims at issue may be identical, they are still not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is 

Rejections under 35 U.S.C. 101 and 35 U.S.C. 115
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

Claims 1 and 3-13 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship.
The present application sets forth the incorrect inventorship as evidenced by U.S. Application 16/045801.  At least some identical claims are in U.S. Application 16/045801, which has a different inventor(s).

Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not support the claimed subject matter.  For example, a “vehicle”, “video camera”, “electronic storage medium”, “landmarks”, and “fiducial markers” first appear in the claims.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the features must be canceled from the claims.  No new matter should be entered.  
None of the features in the recited apparatus (claims 6-13) are shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.



Objection to the Abstract
The Abstract of the disclosure is objected to because it is not directed to the recited invention.  Rather, it is directed to a different invention.  The Abstract should include the technical disclosure of the improved invention.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is not directed to the recited invention.  Rather, it is directed to a different invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Since the claims are substantially identical to the claims in Application 16/045801, the reasons for rejection set forth in said Application are applied herein.
Claims 1, 3-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Troy (US 2014/0376768) in view of Esterberg (US 2016/0324580).

Claims 1 and 6
Troy discloses a method of locating a remotely operated vehicle (52) within a workspace (50).  Receives a video feed of the workspace from a video camera (40).  Processes the video feed to identify landmarks and features thereof of known physical structures in or near the workspace [0038].  Determines a correlation between the landmarks/features identified in the video feed and known physical structures [0046].  Calibrates the video feed from the camera to the known physical structures using the correlation [0044].  Determines the location in the calibrated video feed of a number of fiducial markers on the remotely operated vehicle [0041].  
Esterberg shows that it is well known in the art to determine the position of the remotely operated surgical device within a workspace using the location of a number of fiducial markers in a calibrated video feed and wherein determining a correlation between the features and landmarks and known physical structures comprises constructing a three-dimensional reference framework based on previously known dimensional information of the known physical structures (e.g., [0091], [0100], [0009], [0102], [0103], [0105], Figure 4).  
Accordingly, the prior art references teach all of the claimed elements.  The combination of the known elements is achieved by a known method of “determining the position, alignment and registration continuously during a procedure so that no tools are left behind”.  Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the crawler’s position would be determined using fiducial marks inside of a three dimensional image.  Therefore, the results would have been predictable to one of ordinary skill in the art.
 to one of ordinary skill in the art to provide the suggestions of Esterberg to the prior art of Troy as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions”.  Such a combination would provide for the vehicle of Troy to be able to navigate three dimensional environments.  The result of the modification of Troy would have been predictable to the skilled artisan.
Claim 3
Troy discloses determining the location in the calibrated video feed of a number of fiducial markers on the remotely operated vehicle comprises determining the location of at least three distinct fiducial markers (e.g., P1-P3 and 56a-c; Figure 4).
Claims 4 and 7
Troy discloses determining the location of at least three distinct fiducial markers comprises determining the location of at least three spherical elements (e.g., P1-P3 and 56a-c; Figure 4).
Claim 5
Troy discloses determining the location in the calibrated video feed of a number of fiducial markers on the remotely operated vehicle comprises determining the location of at least two distinct fiducial markers.  For example, “Two variations of the process have been developed: one in which all the lights are turned on at the same time, and another in which the lights are turned on in a specific sequence. The first way is slightly faster. It employs a light pattern on the surface of the target object that is asymmetric” [0042]. The skilled artisan would understand that the light pattern connotes the claimed 
Claim 8
Troy discloses that the spherical elements are of a high contrast color [0042].
Claim 10
Troy discloses that the video camera is positioned at or about an upper portion of the workspace (e.g., Figure 3).
Claim 11
Troy discloses that the electronic storage medium and the processing device comprise elements of a computing device (e.g., 48, [0033], and Figure 3). 
Claim 12
Troy discloses the computing device comprises a desktop or laptop computer (e.g., Figure 3; item 48 appears to connote a “laptop”). 
Claim 13
Troy indicates that the computing device comprises a handheld computing device (e.g., laptop 48 which can be “handheld”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Troy (US 2014/0376768) in view of Esterberg (US 2016/0324580) as applied to claim 6 above, and further in view of Hedglen (US 5,050,112).
Hedglen shows that it is well known in the nuclear reactor vessel art to utilize fiducial marks on test specimens to verify the accuracy of test results.


Accordingly, the prior art references teach all of the claimed elements.  The combination of the known elements is achieved by a known method of working within a nuclear reactor.  Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the “specimen” position would be determined using fiducial marks.  Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the suggestions of Hedglen to the modified Troy as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”  The result of the modification of Troy would have been predictable to the skilled artisan.

Additional Comment 
Applicant has received an action on the merits for the originally presented invention (i.e., preliminary amendment claims 1 and 3-13).  Thus, any newly submitted claims that are directed to an invention that is independent or distinct from this originally presented invention will be treated as being directed to a non-elected invention, with the newly submitted claims being withdrawn from consideration.  See 37 CFR 1.142(b) and MPEP § 821.03.



The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646